           Case 1:19-cv-09129-GHW Document 12 Filed 05/11/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/11/20
 ------------------------------------------------------------- X
                                                               :
 JONATHAN PEREZ,                                               :
                                                               :
                                                 Petitioner, :        16-cr-656-GHW
                              -v-                              :
                                                               :    1:19-cv-9129-GHW
 UNITED STATES OF AMERICA,                                     :
                                                               :          ORDER
                                            Respondent. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        On February 25, 2020, the Court ordered the Government to file its answer to Mr. Perez’s

petition by no later than March 20, 2020. The Court directed Mr. Perez to file his response to the

Government’s answer by no later than April 27, 2020. 19-cv-9129, Dkt. No. 10; 16-cr-656, Dkt. No.

717. On March 23, 2020, the Government filed its opposition. 16-cr-656, Dkt. No. 726.

        As of the date of this order, the Court has not received Mr. Perez’s response. The deadline

for Mr. Perez to file his opposition is extended to June 15, 2020. If plaintiff fails to file his response

by that date, the Court will treat the petition as fully briefed, and will rule on it in due course without

the benefit of Mr. Perez’s arguments.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good

faith when he seeks review of a nonfrivolous issue).
        Case 1:19-cv-09129-GHW Document 12 Filed 05/11/20 Page 2 of 2



      The Clerk of Court is directed to mail a copy of this order to Mr. Perez.

          SO ORDERED.

Dated: May 11, 2020
                                                      __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                2
